       Case 2:20-cv-00217-GGG-MBN Document 86 Filed 03/10/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

BRITTANY MOORE, ET AL.                                                                      CIVIL ACTION

VERSUS                                                                                      NO: 20-0217

MW SERVICING, LLC, ET AL.                                                                   SECTION: T(5)

                                                      ORDER

         Before the Court is a Motion to Dismiss Collective Action Claims for Failure to State a

Claim, 1 filed by Defendants MW Servicing, LLC, WBH Servicing, LLC, and Joshua Bruno

(“Defendants”). Brittany Moore, Dmitry Feller, Jada Eugene, and Christopher Willridge

(“Plaintiffs”) have filed an opposition. 2 Defendants subsequently filed a reply. 3 For the following

reasons, the Motion is DENIED, and Defendants’ duplicative motion is declared MOOT. 4

                                FACTS AND PROCEDURAL HISTORY

         This dispute involves allegations of unpaid wages in violation of the Fair Labor Standards

Act (“FLSA”) 5 and the Louisiana Wage Payment Act. 6 In November 2019, Plaintiff Moore started

working as an Assistant Property Manager of the Oakmont Apartments, a multi-unit complex

owned and operated by Defendants. Plaintiff resigned a month later citing understaffing and unsafe

conditions at the complex. Plaintiff claims she never received her final paycheck despite repeated

procurement efforts. This suit followed, with three additional plaintiffs joining shortly thereafter

alleging, inter alia, that they too did not receive a final paycheck. 7


1
  R. Doc. 27.
2
  R. Doc. 32.
3
  R. Doc. 39.
4
  This is one of two identical motions filed by Defendants. The first [R. Doc. 18] was filed April 2, 2020. Upon filing,
an outstanding motion for leave to add Bruno, Inc. had not yet been granted. Defendants re-filed this motion [R. Doc.
27] on April 13, 2020, “out of an abundance of caution.” Thus, this order dispenses with both Docs. 18 and 27.
5
  29 U.S.C. § 206 [Plaintiffs allege Defendants failed to pay minimum wage, and in some cases, overtime].
6
  La. Rev. Stat. §§ 23:631-632 [Plaintiffs allege Defendants failed to issue final paychecks within fifteen days of
resignation].
7
  R. Doc. 21.

                                                           1
       Case 2:20-cv-00217-GGG-MBN Document 86 Filed 03/10/21 Page 2 of 4




         In addition to individual complaints, Plaintiffs seek to bring this action collectively on

behalf of “all other current and former similarly situated employees who worked

for…[Defendants] within three years prior to the date of filing this lawsuit, and who were not

timely paid their final paychecks as required by law.” 8 Plaintiffs contend that Defendants’ 12(b)(6)

motion is premature because the complaint specifically pleads and extensively details intimate

knowledge of known policies and procedures in violation of the FLSA and LWPA against named

Plaintiffs and putative similarly situated individuals. Should the Court find the complaint

insufficient, Plaintiffs submit an alternative request for leave to amend. 9

         Defendants are two property management companies and a Mr. Joshua Bruno, their

founder and lead executive, who argue here that Plaintiffs’ collective action allegations should be

dismissed because (1) they do not provide fair notice of the putative class as required by law and

(2) the four named plaintiffs are not similarly situated. 10

                                           LAW AND ANALYSIS

         Federal Rule of Civil Procedure 12(b)(6) provides that a plaintiff’s action may be dismissed

“for failure to state a claim upon which relief can be granted.” 11 Motions to dismiss for failure to

state a claim are viewed with disfavor and are rarely granted. 12 To survive a 12(b)(6) motion, the

facts must not be merely conceivable but plausible, containing “sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” 13 In evaluating a complaint under




8
  U.S.C. § 216(b); R. Doc. 1 at 5.
9
  R. Doc. 32 at 10.
10
   R. Doc. 27
11
   Fed. R. Civ. P. 12(b)(6).
12
   Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
13
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 554, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

                                                          2
       Case 2:20-cv-00217-GGG-MBN Document 86 Filed 03/10/21 Page 3 of 4




Rule 12(b)(6), the district court should confine itself to the pleadings, 14 and the documents attached

to the complaint. 15

        A complaint need not contain detailed factual allegations, but it must offer more than mere

labels, legal conclusions, or formulaic recitations of the elements of a cause of action. 16 Where a

complaint is comprised of “naked assertion[s] devoid of ‘further factual enhancement,’” the

pleading has failed to comply with the requirements of Rule 8. 17 On review, however, the Court

construes the complaint in the light most favorable to plaintiff, accepting as true all well-pleaded

factual allegations and drawing all reasonable inferences in plaintiff's favor. 18 If factual allegations

are insufficient to raise a right to relief above the speculative level, the claim should be dismissed.19

     The question before the Court is whether Plaintiffs’ collective action pursuit should be

allowed to move forward under the pleadings. To survive a Rule 12(b)(6) motion, Plaintiffs must

“have adequately pleaded that [they are] similarly situated to potential collective action

members.” 20 Reviewing the amended complaint, Plaintiffs have collectively submitted sufficient

factual detail giving rise to the reasonable inference that a putative class of individuals was not

timely paid their final paychecks and/or overtime. Indeed, three additional Plaintiffs came forward

after the filing of the original complaint, each supplying similar factual allegations regarding

Defendants’ practices, namely, facts concerning final paychecks and overtime. These factual

allegations—which the Court is to accept as true and draw reasonable inferences in Plaintiffs’

favor—give rise to the inference that they are similarly situated to a putative class who also did



14
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
15
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
16
   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).
17
   Id.
18
   Lovick v. Ritemoney Ltd., 378 F.3d 433, 437 (5th Cir. 2004) (citing Herrmann Holdings Ltd. v. Lucent Techs.,
Inc., 302 F.3d 552, 558 (5th Cir. 2002)).
19
   Twombly, 550 U.S. at 555.
20
   Id. at 435-436.

                                                         3
      Case 2:20-cv-00217-GGG-MBN Document 86 Filed 03/10/21 Page 4 of 4




not receive a final paycheck or overtime by design. Accordingly, the Court agrees with Plaintiffs’

assertion that they are similarly situated to putative class members in “relevant respect” to the

claim that they were not issued a final paycheck or overtime. 21

     The Court also finds persuasive the pleadings by named Plaintiffs who previously worked in

corporate and accounting capacities. Taken as true, these allegations would raise a right to relief

above “the speculative level” because they detail alleged violations of the FLSA and LWPS.

Finally, regarding the notice standard, Defendants could easily identify former employees who did

not receive a final paycheck or overtime by examining their own records from the past three years.

Accordingly, the allegations within the amended complaint provide sufficient factual detail to

satisfy the review standard and continue to the notice phase of the analysis.

                                                 CONCLUSION

     For the foregoing reasons, IT IS ORDERED that the Motion to Dismiss Collective Action

Claims for Failure to State a Claim 22 is DENIED. Accordingly, Defendants’ duplicative motion

is declared MOOT. 23

     New Orleans, Louisiana, on this 10th day of March, 2021.



                                                                   ________________________________
                                                                        GREG GERARD GUIDRY
                                                                   UNITED STATES DISTRICT JUDGE




21
   R. Doc. 32 (quoting Walker v. Honghua Am., LLC, 870 F. Supp. 2d 462, 465–66 (S.D. Tex. 2012)).
22
   R. Doc. 27.
23
   R. Doc. 18.

                                                       4
